ORDER
This case comes before the court on a motion to affirm filed by the plaintiff pursuant to Rule 16(g) of the Rules of Appellate Procedure. The motion was set down for hearing to October 7, 1981.
We have examined the memoranda of the parties, as well as their briefs which had already been filed in the case, and have heard arguments of counsel. We are of the opinion that the decision of the trial court that the withholding of consent to the assignment of the lease was unreasonable is not clearly wrong. Consequently, the motion to affirm the judgment of the Superior Court is hereby granted.